

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 


 
OMNIBUS SECOND AMENDMENT TO CREDIT AGREEMENT AND
 
FOURTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT
 
This Omnibus Second Amendment to Credit Agreement and Fourth Amendment to Note
and Warrant Purchase Agreement (“Amendment”) is made as of the 23rd day of
April, 2010 between Implant Sciences Corporation, a Massachusetts corporation
(the “Company”), and DMRJ Group LLC, a Delaware limited liability company (the
“Lender”).


BACKGROUND
 
A. Company and Lender are parties to a certain Note and Warrant Purchase
Agreement dated as of December 10, 2008 (as modified or amended from time to
time, including, without limitation, as amended by that certain Omnibus Waiver
and First Amendment to Credit Agreement and Third Amendment to Note and Warrant
Purchase Agreement dated as of January 12, 2010 (the “First Omnibus Amendment”),
the “Purchase Agreement”), pursuant to which, among other things, Lender
purchased that certain Amended and Restated Senior Secured Convertible
Promissory Note dated March 12, 2009 in the original aggregate principal amount
of $5,600,000 (the “March 2009 Note”).
 
B. Pursuant to the Purchase Agreement, Lender subsequently purchased that
certain Senior Secured Promissory Note dated July 1, 2009 in the original
aggregate principal amount of $1,000,000 (the “July 2009 Note” and together with
the March 2009 Note, the “Term Notes” and each a “Term Note”).
 
C.   The Purchase Agreement and all instruments, documents and agreements
executed in connection therewith, or related thereto, including, without
limitation, the March 2009 Note and the July 2009 Note, are referred to herein
collectively as the “Purchase Documents”.
 
D. Company and Lender are also parties to a certain Credit Agreement dated
September 4, 2009 (as modified or amended from time to time, including, without
limitation, as amended by the First Omnibus Amendment, the “Credit Agreement”),
pursuant to which, among other things, the Company executed and delivered to
Lender that certain Promissory Note dated September 4, 2009 in the original
aggregate principal amount of $3,000,000 (as amended by that certain Amended and
Restated Promissory Note dated January 12, 2010 in the original aggregate
principal amount of $5,000,000, the “Revolver Note” and together with the March
2009 Note and the July 2009 Note, each a “Note” and collectively, the “Notes”).
 
E.   The Credit Agreement and all instruments, documents and agreements executed
in connection therewith, or related thereto, including, without limitation, the
Revolver Note, are referred to herein collectively as the “Credit Documents” and
together with the Purchase Documents, each a “Transaction Document” and
collectively, the “Transaction Documents”.
 
F. Company has requested that Lender modify certain definitions, terms and
conditions in the Transaction Documents, and Lender is willing to do so on the
terms and conditions hereafter set forth.
 
 
 
 

--------------------------------------------------------------------------------

 
 
G. All capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Transaction Documents.
 
NOW, THEREFORE, with the foregoing Background incorporated by reference and made
a part hereof and intending to be legally bound, the parties agree as follows:
 
1. Amendments to the Transaction Documents.  Upon the effectiveness of this
Amendment:
 
(a) Maturity Date.  Notwithstanding anything to the contrary contained in any of
the Transaction Documents (including, without limitation, any of the Notes), the
“Maturity Date” (as defined in the March 2009 Note, the July 2009 Note and the
Credit Agreement) shall be defined as September 30, 2010.
 
(b) Amendments to Credit Agreement. Effective as of April 7, 2010, Section 1.45
of the Credit Agreement is hereby amended and restated as follows:
 
1.45           Facility Limit means $10,000,000.
 
(c) Notwithstanding anything to the contrary contained in the Purchase
Agreement, the Credit Agreement and the Transaction Documents, Lender and the
Company agree and acknowledge that the financial covenants contained in Sections
3.29(a), 3.30, 3.32 and 3.33 of the Purchase Agreement and Sections 5.1(q)(i),
(r), (t) and (u) of the Credit Agreement shall not be tested from the date
hereof through September 30, 2010 (it being understood that any failure to
comply with such covenants during such period shall not cause or result in any
default or Event of Default).
 
2. Representations and Warranties.  Company represents and warrants to Lender
that:
 
(a) All warranties and representations made to Lender under the Transaction
Documents are true and correct, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified by materiality, Material Adverse Effect or
dollar thresholds in the text thereof), as to the date hereof unless they
specifically relate to an earlier date in which case they shall be true and
correct as of such date, other than as set forth on the disclosure schedules
(the “Updated Disclosure Schedules”) to be delivered to Lender pursuant to
Section 4 below (the numbers of which shall correspond to the numbers of the
disclosure schedules to the applicable Transaction Document); notwithstanding
the foregoing, the representations and warranties made as of the Closing Date
(as defined in the Purchase Agreement) in Section 2.1(c) of the Purchase
Agreement shall be made as of the date hereof.
 
(b) The Company and the Guarantors (as applicable) have the requisite corporate
power and authority to enter into and perform this Amendment in accordance with
the terms hereof.  The execution, delivery and performance of this Amendment by
the Company and the consummation by it of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action, no
further consent or authorization of the Company, its Board of Directors,
stockholders or any other third party is required.  When executed and delivered
by the Company and the Guarantors, this Amendment shall constitute a valid and
binding obligation of the Company and the Guarantors enforceable against the
Company and the
 
 
 
2

--------------------------------------------------------------------------------

 
 
Guarantors in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
(c) This Amendment, the A&R Revolver Note (as defined below), all other
documents, instruments and agreements executed in connection with this Amendment
and any assignment, instrument, document, or agreement executed and delivered in
connection herewith, will be valid, binding, and enforceable in accordance with
its respective terms.
 
(d) Upon the effectiveness of this Amendment, no default or Event of Default is
outstanding under any of the Transaction Documents.
 
3. Effectiveness Conditions.  This Amendment shall be effective upon completion
of the following conditions precedent (all documents to be in form and substance
satisfactory to Lender and Lender’s counsel):
 
(a) Execution and delivery by Company and each Person who delivered a Guarantee
to Lender in connection with the Transaction Documents (each a “Guarantor” and
collectively, the “Guarantors”) to Lender of this Amendment;
 
(b) Execution and delivery by Company to Lender of an Amended and Restated
Promissory Note (the “A&R Revolver Note”) which A&R Revolver Note shall amend
and restate the Revolver Note;
 
(c) Delivery by Company to Lender of a secretary’s certificate, dated as of the
date hereof, as to (i) the resolutions adopted by the Board of Directors
approving the transactions contemplated hereby, (ii) the Articles of
Organization, (iii) the Bylaws, each as in effect as of the date hereof, and
(iv) the authority and incumbency of the officers of the Company and the
Guarantors executing this Amendment, the A&R Revolver Note and any other
documents required to be executed or delivered in connection therewith; and
 
(d) Execution and/or delivery by Company of all agreements, instruments and
documents requested by Lender to effectuate and implement the terms hereof and
the Transaction Documents.
 
4. Additional Covenants. Promptly, but in any event not less than fifteen (15)
days after the date hereof, the Company shall deliver to Lender the Updated
Disclosure Schedules, in form and substance satisfactory to Lender.
 
5. Expenses.  The Company shall pay any and all costs, fees and expenses of
Lender (including without limitation, attorneys’ fees) in connection with this
Amendment and the transaction contemplated hereby.  The Company acknowledges
that the Lender has incurred $22,160 in costs, fees and expenses to date in
connection with the preparation, negotiation and completion of this Amendment
and the transactions contemplated hereby.  The Company shall pay this amount
upon execution of this Amendment .
 
6. No Waiver.  Lender reserves all of its rights and remedies arising with
respect to any and all defaults or events of defaults under the Transaction
Documents that may be in existence on
 
 
 
3

--------------------------------------------------------------------------------

 
 
the date hereof, regardless of whether such defaults or events of default have
been identified, or which may occur in the future.  Lender has not modified, is
not waiving and has not agreed to forbear in the exercise of, any of its present
or future rights and remedies.  No action taken or claimed to be taken by Lender
will constitute such a waiver, modification or agreement to forbear.  This
Amendment does not obligate Lender to agree to any other extension or
modification of the Transaction Documents nor does it constitute a course of
conduct or dealing on behalf of Lender or a waiver of any other rights or
remedies of Lender except as and only to the extent expressly set forth
herein.  No omission or delay by Lender in exercising any right or power under
the Transaction Documents, this Amendment or any related instruments, agreements
or documents will impair such right or power or be construed to be a waiver of
any default or Event of Default or an acquiescence therein, and any single or
partial exercise of any such right or power will not preclude other or further
exercise thereof or the exercise of any other right, and no waiver will be valid
unless in writing and then only to the extent specified.
 
7. Ratification of Loan Documents.  Except as expressly set forth herein, all of
the terms and conditions of the Purchase Agreement, the Credit Agreement and the
other Transaction Documents are hereby ratified and confirmed and continue
unchanged and in full force and effect.  All references to any of the
Transaction Documents shall mean the applicable Transaction Document as modified
by this Amendment.
 
8. Confirmation of Indebtedness.  Company confirms and acknowledges that as of
the close of business on April 19, 2010, Company was indebted to Lender without
any deduction, defense, setoff, claim or counterclaim, of any nature, in the
aggregate principal and interest in the amount of $12,178,121 of which
$4,292,566 is due on account of the March 2009 Note, $1,206,750 is due on
account of the July 2009 Note and $6,678,805 is due on account of Advances (as
defined in the Credit Agreement), plus all fees, costs and expenses incurred to
date in connection with the Purchase Agreement, the Credit Agreement and the
other Transaction Documents.
 
9. Collateral.  Company and Guarantors hereby confirm and agree that all
security interests and liens granted to Lender pursuant to the Transaction
Documents continue in full force and effect and shall continue to secure the
Obligations (as defined in the Security Agreements (as defined in the Purchase
Agreement and as defined in the Credit Agreement)), including all liabilities
and obligations (primary, secondary, direct, contingent, sole, joint or several)
due or to become due, or that are now or may be hereafter contracted or
acquired, or owing, under the Notes and any other instruments, agreements or
other documents executed and/or delivered in connection herewith or therewith,
in each case, whether now or hereafter existing, voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later increased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from Lender as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.
 
10. Acknowledgment of Guarantors.  By execution of this Amendment, each
Guarantor hereby acknowledges the terms and conditions of this Amendment and
confirms that Guarantors jointly and severally and absolutely and
unconditionally guarantee, as surety, all of Guarantied Obligations (as defined
in the Guaranty from Guarantors to Lender dated December 10, 2008 and in the
Guaranty from Guarantors to Lender dated September 4, 2009) including all
liabilities and
 
 
 
4

--------------------------------------------------------------------------------

 
 
obligations (primary, secondary, direct, contingent, sole, joint or several) due
or to become due, or that are now or may be hereafter contracted or acquired, or
owing, under the A&R Revolver Note and covenants that each such Guaranty remains
unchanged and in full force and effect and shall continue to cover the existing
and future Obligations of Company to Lender.
 
11. Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Amendment
shall not be interpreted or construed with any presumption against the party
causing this Amendment to be drafted.
 
12. Signatories:  Each individual signatory hereto represents and warrants that
he or she is duly authorized to execute this Amendment on behalf of his or her
principal and that he or she executes the Amendment in such capacity and not as
a party.
 
13. Duplicate Originals:  Two or more duplicate originals of this Amendment may
be signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.  This Amendment may be
executed in counterparts, all of which counterparts taken together shall
constitute one completed fully executed document.  Signature by facsimile or PDF
shall bind the parties hereto.
 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment the day and year
first above written.
 


COMPANY:
IMPLANT SCIENCES CORPORATION
 
By: /s/ Glenn D. Bolduc
Name: Glenn D. Bolduc
Title: CEO
 
GUARANTORS:
C ACQUISITION CORP.
 
 
By: /s/ Glenn D. Bolduc
Name: Glenn D. Bolduc
Title: President
 
 
ACCUREL SYSTEMS INTERNATIONAL CORPORATION
 
 
By: /s/ Glenn D. Bolduc
Name: Glenn D. Bolduc
Title: President
 
 
IMX ACQUISITION CORP.
 
 
By: /s/ Glenn D. Bolduc
Name: Glenn D. Bolduc
Title: President
 
LENDER:
DMRJ GROUP LLC
 
By: /s/ David Levy
Name: David Levy
Title: President
 

 
 
 
[SIGNATURE PAGE TO OMNIBUS AMENDMENT]

